Citation Nr: 1234386	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  11-09 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral ankle disorders, to include as secondary to lumbar spine disability.

2.  Entitlement to service connection for bilateral hammertoes, to include as secondary to lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION


The Veteran had active duty service from September 1952 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran also initially appealed a claim of service connection for a neurologic disorder of his lower extremities; however, during the pendency of the appeal, service connection for radiculopathy of the bilateral lower extremities was awarded in a June 2012 rating decision.  Since no notice of disagreement has been received with respect to that award of benefits, the Board will no longer address the peripheral neuropathy issues as the full benefit sought on appeal has been granted.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2011 statement, the Veteran indicated that he sought treatment at the Tomah and Iron Mountain VA Medical Centers for his "back and secondary conditions."  Records requests from May 2011 for those two facilities document that only low back treatment records were requested.  Documents from the Tomah VA Medical Center through November 2010 are of record, and no medical treatment records from the Iron Mountain VA Medical Center have been associated with the claims file.  It is unclear whether all pertinent and relevant VA treatment records have been obtained and associated with the claims file.  Accordingly, on remand, attempts should be made to obtain any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all relevant VA treatment records from the Tomah and Iron Mountain VA Medical Centers, or any other VA medical facilities that may have treated the Veteran, since November 2010 and associate those documents with the claims file.

If there are no records available for any VA Medical Center, and further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability which is associated with the claims file and the Veteran should be so notified.

2.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral ankle disorders and bilateral hammertoes.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



